                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 NATIONAL MEDICAL IMAGING,
 LLC, et al.,
                                                        CIVIL ACTION NO. 16-5044
                       Plaintiffs,
             v.
 U.S. BANK N.A. et al.,
                       Defendants.

                                            ORDER

       AND NOW, this 28th day of August 2019, upon consideration of Defendants’ motions

for summary judgment [Doc. Nos. 74, 78, 79, 80], and the replies and responses thereto, it is

hereby ORDERED that:

           1. Defendants’ motions are GRANTED;

           2. Plaintiffs’ claim is DISMISSED with prejudice;

           3. U.S. Bank’s motion for default judgment [Doc. No. 76] is DISMISSED as moot;

           4. The Clerk is directed to CLOSE this case.

       It is so ORDERED.

                                             BY THE COURT:

                                             /s/ Cynthia M. Rufe

                                             CYNTHIA M. RUFE, J.
